DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the singulation portion" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the singulation portion" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haffner et al. (US Pre-Grant Publication 2013/0253528).
Regarding claim 16, Haffner et al. teaches (at least Figs. 2, 3, 14) an implant delivery apparatus (200) configured to deliver a plurality of implants for treating an ocular disorder, the apparatus comprising: 
an external housing (202) comprising: 
an opening (212); 
a trigger button (214) configured to be actuated by a user extending out of the opening; 
an activation portion (216) [0063] configured to be actuated by the user; and 
an introducer assembly (310) comprising: 
an introducer tube (903, 1902) extending from the external housing at an angle relative to a longitudinal axis of the implant delivery apparatus, the introducer tube configured to retain a plurality of implants therein.  
Regarding claim 17, Haffner also teaches that the introducer assembly further comprises an auto-retracting introducer assembly (at least (208)) configured to surround at least a portion of the 
Regarding claim 18, Haffner also teaches the device further comprising a singulation portion [0069, 0113, 0124], the singulation portion (351) is configured to be manually actuated by a user so as to facilitate on-demand manual singulation to effect selection of one of the plurality of implants for delivery one at a time.  
Regarding claim 19, Haffner also teaches the actuation portion comprises an actuator (351) that is configured to be manually actuated by a user to effect ejection of an implant of the plurality of implants out of the introducer tube [0069, 0113, 0124].  
Regarding claim 21, Haffner also teaches a trocar (at least 800 and also 322) configured to extend within and through the introducer tube, wherein the plurality of implants are configured to be positioned and advanced along the trocar (Fig. 9).  
Regarding claim 22, Haffner also teaches the trocar (at least 322) comprises a plurality of separation regions formed by slits along a length of the trocar at spaced- apart locations along the length of the trocar (See Fig. 7c), the separation regions configured to separate the plurality of implants from each other (See at least Fig. 9) until a singulation actuator (359) of the singulation portion (351) interacts with a respective one of the plurality of implants upon manual actuation of the singulation portion by the operator (See also Figs. 16a-e).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781